Citation Nr: 1113642	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  02-04 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spondylosis, to include degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint changes of the left hand and left index finger, previously characterized as status post fracture of the left index finger with residual slight stiffness and scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) had active service from June 1974 to June 1978 and from October 1989 to July 2000.

This appeal comes before the Board of Veterans Appeals (Board) on appeal from an October 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran did not request a hearing before the Board.

These matters have been before the Board three times previously.  In July 2009, the Board also remanded the claims currently on appeal, requesting the Appeals Management Center (AMC) to: provide VA examinations to determine whether service connection was in effect for degenerative disc disease of the lumbar spine and degenerative changes of the left hand and left index finger; and to determine the current extent of the disorders on appeal.  As the AMC complied with the July 2009 Remand directives regarding the disorders on appeal, we will proceed to render a decision on the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In the most recent July 2009 remand, the Board denied the Veteran's claims for higher initial compensable ratings for hiatal hernia and pterygium of the left eye.  As the Veteran has not appealed these issues to the United States Court of Appeals for Veterans Claims (Court), they are not in appellate status and are not before the Board.  

The Veterans Law Judge who signed the previous decisions regarding the Veteran's claims is no longer employed with the Board.  Therefore, the case was assigned to the undersigned Acting Veterans Law Judge.  




FINDINGS OF FACT

1.  For the initial rating period prior to April 22, 2008, the Veteran's low back disability was manifested by slight limitation of motion of the lumbosacral spine with some pain at the end of motion; the Veteran's low back disability was not manifested by muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in standing position; moderate limitation of motion of the lumbar spine; incapacitating episodes having a total duration of at least two weeks but less than four weeks per year; moderate intervertebral disc syndrome, with recurring attacks; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or limitation of motion of more than one major joint or group of minor joints.

2.  For the entire initial rating period from April 22, 2008, the evidence is in relative equipoise as to whether the Veteran's low back disability is manifested by muscle spasm on extreme forward bending, and unilateral loss of lateral spine motion in the standing position; the Veteran's back disorder is not manifested by severe lumbosacral strain with listing of the whole spine to the opposite side; a positive Goldthwaite's sign; marked limitation of forward bending in a standing position; abnormal mobility on forced motion; severe limitation of motion of the spine; severe intervertebral disability with recurring attacks and little intermittent relief; incapacitating episodes having a total duration of at least four but less than six weeks per year; or forward flexion of the thoracolumbar spine being limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

3.  For the entire initial rating period under appeal, the Veteran's left index finger and hand disability has been manifested by diffuse degenerative changes of the left index finger, with some limitation of motion of the left index finger; the Veteran's left index finger and hand disability has not been manifested by ankylosis or limitation of motion of an additional digit of the left hand or arthritis affecting two major joints or minor joint groups.  

CONCLUSIONS OF LAW

1.  For the initial rating period prior to April 22, 2008, the criteria for an initial rating in excess of 10 percent for lumbar spondylosis, to include degenerative disc disease, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5292, 5293, 5295 (2002); 5237, 5242, 5243 (2010).

2.  For the initial rating period from April 22, 2008, the criteria for a 20 percent rating, but no greater than 20 percent, for lumbar spondylosis, to include degenerative disc disease, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5292, 5293, 5295 (2002); 5237, 5242, 5243 (2010).

3.  For the entire initial rating period under appeal, the criteria for a rating in excess of 10 percent for degenerative joint changes of the left hand and left index finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.951, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5224, 5225, 5226, 5227, 5228, 5229, 5230 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in February 2007 substantially satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and information regarding disability rates and effective dates required by Dingess.

In Vazquez-Flores v. Peake, 22 Vet. App. 137 (2008), the Court held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria.  Because the appeals for increased initial ratings currently on appeal are downstream issues from that of service connection, Vazquez notice was not required when the RO developed these claims.  See VAOPGCPREC 8-2003; Dingess, 19 Vet. App. at 491.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service and VA treatment records to assist the Veteran with the claims.  In August 2000, May 2004, April 2008 and September 2009, respectively, VA provided the Veteran with VA medical examinations to determine the extent of his disabilities.  As the VA examination reports were written after an interview with the Veteran and contained specific findings indicating the nature of the Veteran's disabilities, the VA examinations are adequate for rating purposes, and there is no duty to provide an additional examination or medical opinion for these claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Initial Rating for Low Back Disability

Subsequent to the filing of the Veteran's claim for service connection for a low back disability, the criteria for evaluating back disabilities were revised substantially.  With respect to the changes in the criteria for the rating of the spine, the Board notes that in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.

In VAOPGCPREC 7-2003, the General Counsel interpreted that Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  The General Counsel interpreted that the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  The General Counsel indicated that, pursuant to Supreme Court and Federal Circuit precedent, when a new statute is enacted or a new regulation is issued while a claim is pending before VA, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, the VA ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised criteria for evaluating spine disabilities.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Accordingly, VA must evaluate the Veteran's service-connected lumbar spine disability under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2008); Kuzma, 341 F.3d at 1327.

Prior to September 26, 2003, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms were present if there was also abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2010). 

There is X-ray evidence of degenerative disc disease of the lumbar spine, and it is clear in reviewing the RO's finding that this is part of the Veteran's service-connected low back disability.  Thus, the criteria for rating disc disease or intervertebral disc syndrome are applicable.  Prior to revisions that became effective in September 2002, Diagnostic Code 5293 provided that a 20 percent rating required moderate intervertebral disc syndrome, with recurring attacks.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).  Intervertebral disc syndrome producing severe disability with recurring attacks and little intermittent relief warranted a 40 percent rating, while intervertebral disc syndrome that resulted in pronounced disability with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief warranted a 60 percent rating.  Id.

Under an amendment to the Rating Schedule effective September 23, 2002, the rating formula for evaluating intervertebral disc syndrome was changed.  Under Diagnostic Code 5293, as amended, intervertebral disc syndrome (preoperatively or postoperatively) is rated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopaedic and neurologic manifestations along with evaluation of all other disabilities, whichever method results in the higher evaluation.  The revised criteria provide that a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year. Finally, a maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

For purposes of evaluations under revised Diagnostic Code 5293 (now 5243), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopaedic and neurologic manifestations" means orthopaedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly or nearly so.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 and Note (1) (2008).

A precedent opinion of the VA General Counsel, VAOPGCPREC 36- 97, interpreted that Diagnostic Code 5293 for intervertebral disc syndrome involves loss of range of motion because the nerve defects and resulting pain associated with nerve injury may cause limitation of motion of the cervical, thoracic, or lumbar vertebrae.

As noted above, effective September 26, 2003, VA again revised the criteria for rating spinal disorders.  Under DCs 5242 and 5237, a spinal disorder, with or without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 20 percent rating where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher evaluation of 30 percent pertains exclusively to the cervical spine, which is not herein at issue.  For assignment of a 40 percent evaluation, there is required to be a showing of forward flexion of the thoracolumbar spine being limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The 50 percent rating requires a showing of unfavorable ankylosis of the entire thoracolumbar spine and the 100 percent evaluation necessitates unfavorable ankylosis of the entire spine.  The foregoing criteria are known as the general rating formula for the evaluation of spinal diseases and injuries.

Regardless of the criteria, when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.

(i). Prior to April 22, 2008

Based on the evidence of record, the Board finds that, for the initial rating period prior to April 22, 2008, an evaluation in excess of 10 percent for the Veteran's low back disability is not warranted under any appropriate diagnostic code.  

Reviewing the criteria effective prior to September 26, 2003, for the initial rating period under appeal prior to April 22, 2008, the Veteran's lumbosacral disability has not been manifested by symptomatology more nearly approximating a lumbosacral strain with muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in standing position, as required under the criteria for DC 5295 (2002).  During the period prior to April 22, 2008, the Veteran underwent two VA medical examinations.  In the August 2000 and May 2004 VA medical examination reports, the respective VA examiners indicated that the Veteran did not experience muscle spasms and had normal lateral motion of the spine.  38 C.F.R. § 4.71a, DC 5295 (2002).  

Using the criteria for Diagnostic Code 5293 effective prior to September 26, 2003, the Veteran's low back disability did not more nearly approximate moderate limitation of motion of the lumbar spine, as required for a 20 percent rating.  38 C.F.R. § 4.17a, Diagnostic Code 5292 (2002).  In the August 2000 VA medical examination report, the August 2000 VA examiner reported forward flexion for the lumbar spine to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 40 degrees, and bilateral rotation to 35 degrees.  The examiner noted only mild pain at extreme of motions, but no fatigue, weakness, or loss of endurance.  In the May 2004 VA medical examination report, the May 2004 VA examiner noted forward flexion to 90 degrees with end point pain, extension to 30 degrees with end point pain, bilateral lateral flexion to 30 degrees, and bilateral rotation to 35 degrees, with no fatigue or lack of endurance.  The Board notes that these results, even with pain at the end points, correspond with normal motion of the spine.  VAOGCPREC 9-98 (interpreting that motion ends where pain starts).  

Using the criteria effective prior to September 23, 2002 under Diagnostic Code 5293, the Veteran's low back disability did not nearly approximate the criteria required for a 20 percent rating, specifically moderate intervertebral disc syndrome, with recurring attacks.  The VA medical examination reports dated August 2000 and May 2004 contain no indication of "attacks" as the back pain was manifested by full motion of the back with pain at the end of the range of motion.  38 C.F.R. § 4.17a, Diagnostic Code 5293 (2001).  

Reviewing the evidence under the criteria for Diagnostic Code 5293 effective September 23, 2002, the Veteran's back disability was not manifested by incapacitating episodes having a total duration of at least two weeks but less than four weeks per year, the criteria for a 20 percent rating, during the initial rating period prior to April 22, 2008.  38 C.F.R. § 4.17a, Diagnostic Code 5293 (2003).  During the initial rating period prior to April 22, 2008, the Veteran specifically denied experiencing any incapacitating episodes due to his back.  In the VA medical examination reports dated August 2000 and May 2004, the Veteran specifically denied missing any work due to his low back disability.  

Using the criteria for Diagnostic Codes 5242 and 5237, effective September 26, 2003, the Veteran's low back disability was not manifested by symptomatology more nearly approximating the criteria for a 20 percent rating, during the initial rating period prior to April 22, 2008.  Under these diagnostic codes, a 20 percent rating is suggested where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As noted above, the evidence of record written prior to April 22, 2008 indicates normal motion of the lumbosacral spine with pain only at the ends of motion.  The record contains no findings of muscle spasm or guarding severe enough to result in an abnormal gain, or any abnormal pain spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DCs 5237, 5242 (2010).  

Finally, prior to April 22, 2004, the Veteran is not entitled to a 20 percent rating under Diagnostic Code 5003, as the Veteran's low back disability only affects a single  major joint.  38 C.F.R. § 4.71a, DCs 5237, 5242 (2010).  

The Board has considered the functional loss due to flare-ups, fatigability, incoordination, and pain on movement caused by the Veteran's low back disability during the initial rating period prior to April 22, 2008.  See DeLuca, 8 Vet. App. at 206-7.  However, in both the August 2000 and May 2004 VA medical examination reports, the respective VA examiners noted that the Veteran did not experience any weakness, incoordination, or fatigue upon repetitive motion.  

The Board has also noted that the Veteran experienced left lateral thigh numbness during this period.  Specifically, in the May 2004 VA medical examination report, the VA examiner noted that the Veteran experienced left lateral thigh numbness.  However, the May 2004 VA examiner stated that he found no functional deficits or abnormalities on neurological examination that the examiner could related to the Veteran's back disability.  In fact, the May 2004 VA examiner indicated that the disorder might have been related to left Meragia paresthetica, a disorder of the nerves coming from the thigh rather than the spine.  In addition, straight leg testing and other neurological tests were normal throughout the record.  As the Veteran's left thigh condition has not been shown to be related to his low back disability, the Board finds that a separate rating for lower extremity radiculopathy is not warranted prior to April 22, 2008.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for the Veteran's low back disability during the initial rating period prior to April 9, 2003.  Accordingly, the benefit of the doubt doctrine does not apply to this aspect of the appeal.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant").

(ii) From April 22, 2008

Having reviewed the evidence of record, for the initial rating period from April 22, 2008, the Board finds that a rating of 20 percent, but no greater than 20 percent, is warranted for the Veteran's back disorder.  Specifically, under the criteria for Diagnostic Code 5295 in effect prior to September 23, 2002, a 20 percent rating is to be assigned for a lumbosacral strain with muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in a standing position.  In the VA medical examination report dated April 22, 2008, the VA examiner noted that the Veteran had mild paraspinal spasms, but did not indicate if the spasms occurred on extreme forward bending.  Upon motion testing, the April 2008 VA examiner noted normal bilateral bending to 30 degrees, with mild pain at the end of right lateral bending.  In a September 2009 VA medical examination report, the VA examiner noted no spasms upon testing; however, the examiner noted limited lateral motion of the spine to 10 degrees on each side.  Therefore, as the April 2008 VA examiner noted paraspinal muscle spasms, but not loss of lateral flexion, and the September 2009 VA examiner noted loss of lateral motion from a standing position, but no spasms, the Board finds that the evidence is in equipoise as to whether the evidence more nearly approximates that required for a 20 percent rating under Diagnostic Code 5295.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that a staged rating of 20 percent, but no greater, should be awarded for the Veteran's back disability, for the rating period from April 22, 2008.  38 C.F.R. § 4.71a, DC 5295 (2002).

Having reviewed the evidence of record, the Board finds that, for the initial rating period from April 22, 2008, an evaluation in excess of 20 percent for the Veteran's low back disorder is not warranted under any appropriate diagnostic code.  

Reviewing the criteria under Diagnostic Code 5295 effective prior to September 26, 2003, the Board finds that, for the period from April 22, 2008, the Veteran's lumbosacral disability has not been manifested by symptomatology more nearly approximating that required for the next highest 40 percent rating.  Under these criteria, a 40 percent rating would be assigned for severe lumbosacral strain with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  In the April 2008 VA medical examination report, the VA examiner noted that the Veteran displayed full forward and lateral flexion of the spine.  A June 2006 VA X-ray report, reviewed for the April 2008 VA medical examination report showed only mild degenerative disc disease at L3-L4, L4-L5, and L5-S1.  In the September 2009 VA medical examination report, the VA examiner noted that the curvature of the Veteran's spine was normal.  Upon examination, forward flexion was to 80 degrees, only 10 percent less than normal.  Bilateral flexion of the spine was to 10 degrees.  An August 2009 X-ray reviewed by the September 2009 examiner showed degenerative disc disease at L5-S1, mild retrolisthesis of L4 on L5, and osteophytosis consistent with degenerative change.  Although the Veteran displayed loss of lateral motion and some irregularity of the joints of the spine, the record does not show listing of the whole spine, a positive Goldthwaite's sign, marked limitation of forward bending, or abnormal bending on forced motion.  Therefore, the Board finds that, for the initial rating period from April 22, 2008, the evidence weighs against the award of a staged rating in excess of 20 percent under Diagnostic Code 5295, effective prior to September 26, 2003.  Id.  

In addition, using the criteria under Diagnostic Code 5292, effective prior to September 26, 2003, a next higher 40 percent rating is not warranted for the period from April 22, 2008.  Under these criteria, a 40 percent rating is warranted for severe limitation of motion of the spine.  In the April 2004 VA medical examination report, the VA examiner reported normal motion of the Veteran's spine, with forward flexion to 90 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral rotation to 35 degrees.  Pain was noted at the end points of forward flexion, extension, and right lateral bending.  In the September 2009 VA medical examination report, the examiner reported forward flexion to 80 degrees, extension to 10 degrees, bilateral lateral flexion to 10 degrees, and bilateral rotation to 30 degrees.  Pain was noted at the end points of forward flexion, extension, and bilateral lateral flexion.  Although this represents possibly a moderate loss of motion of the spine, as the Veteran is still able to utilize his spine, especially with forward flexion, it does not more nearly approximate the severe limitation of motion of the spine.  38 C.F.R. § 4.71a, DC 5292 (2002).

Using the criteria effective prior to September 23, 2002 under Diagnostic Code 5293, the Veteran's back disability did not nearly approximate the criteria required for the next higher 40 percent rating during the initial rating period from April 22, 2008.  Under this diagnostic code, a 40 percent rating is afforded for severe intervertebral disability with recurring attacks and little intermittent relief.  The record does not contain any evidence of flare-ups or other attacks associated with the Veteran's back disability.  38 C.F.R. § 4.17a, Diagnostic Code 5293 (2001).  

Reviewing the evidence under the criteria for Diagnostic Code 5293 effective September 23, 2002, since April 22, 2008, the Veteran's back disability has not been productive of incapacitating episodes having a total duration of at least four but less than six weeks per year, the criteria for a 40 percent rating.  38 C.F.R. § 4.17a, Diagnostic Code 5293 (2002).  In fact, throughout the record of evidence, the Veteran has indicated that has not experienced any incapacitating episodes.  

Using the criteria for Diagnostic Codes 5242 and 5237, effective September 26, 2003, the Veteran's back disability was not manifested by symptomatology more nearly approximating the criteria for a 40 percent rating, from April 22, 2008.  Under these diagnostic codes, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine being limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  As noted above, from April 22, 2008, the Veteran's forward flexion of the spine has been not been shown to be limited to 30 degrees or less.  In fact, in the most recent September 2009 VA medical examination report, the Veteran showed 80 degrees of forward flexion.  Also, the record contains no evidence indicating ankylosis of the spine.  38 C.F.R. § 4.71a, DCs 5237, 5242 (2010).  

The Board has considered the functional loss due to flare-ups, fatigability, incoordination, and pain on movement caused by the Veteran's back disorder prior to April 22, 2008.  See DeLuca, 8 Vet. App. at 206-7.  However, in both the April 2008 and September 2009 VA medical examination reports, the respective VA examiners noted that the Veteran did not experience any weakness, incoordination, or fatigue upon repetitive motion.  

Again, the Board has also noted that the Veteran experiences left lateral thigh numbness; however, as the Veteran's left thigh condition has not been shown to be related to his low back disability, the Board finds that a separate rating for lower extremity radiculopathy is not warranted prior to April 22, 2008.  

For the reasons stated above, the Board finds that the preponderance of the evidence indicates that the Veteran is entitled to a rating of 20 percent, but no greater than 20 percent, for his back disability, for the initial rating period from April 22, 2008.  Accordingly, the benefit of the doubt doctrine does not apply to the entitlement to a rating greater than 20 percent.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364, 1365.

Initial Rating for Left Hand and Left Index Finger Disability

The Board notes that the Veteran's claim was initially characterized by the RO as status post fracture of the left index finger with residual slight stiffness and scar.  Therefore, in the initial October 2000 rating decision from which this appeal arises and all subsequent Statements of the Case, the RO evaluated the Veteran's left finger disorder using the diagnostic codes for rating scars, found at 38 C.F.R. § 4.118.  Under these diagnostic codes, the Veteran's scar of the left index finger, being small, superficial, and not productive of pain on palpation throughout the record of evidence, has always been rated as being noncompensable (zero percent rating).  Throughout the record of evidence, the Veteran has reported that he experienced pain in his index finger and left hand, caused by the in-service incident that resulted in the scar on the left index finger, but otherwise unrelated to the scar itself.  For example, in a July 2000 statement, the Veteran reported that he could not straighten his left index finger and that he believed that there was arthritis in the finger.  A September 2009 VA medical examination report confirmed that the Veteran developed degenerative joint changes due to the in-service incident which caused the scar.  

In a July 2010 rating decision, the RO granted service connection for degenerative joint changes of the left hand and left index finger, assigning a 10 percent from the day after the Veteran's separation from service.  As the Veteran does not contend that his scar is productive of pain in itself, the Board finds no need to review the Veteran's disorder under the ratings for scars.  Instead, the Board will analyze the Veteran's left hand and left finger disorder under Diagnostic Codes used for evaluating degenerative joint changes of fingers.  38 C.F.R. § 4.71a.  

Diagnostic Code 5010 is the code used for evaluating degenerative arthritis due to trauma, confirmed by X-ray reports.  Injuries falling under this category are to be evaluated as degenerative arthritis under Diagnostic Code 5003.  As noted above, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

The criteria for rating disabilities of individual fingers of the hand were revised during the pendency of this appeal effective August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 2002).  Under the previous criteria, disabilities of the individual fingers were rated under Diagnostic Codes 5224, 5225, 5226 and 5227, based upon ankylosis of the thumb, index finger, middle finger and any other finger, respectively. 38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227.  Under the rating criteria that became effective August 26, 2002, these diagnostic codes remained essentially the same, based upon ankylosis of the individual fingers, and new Diagnostic Codes 5228, 5229 and 5230 were added pertaining to limitation of motion of the thumb, index or long finger and ring or little finger, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230.  Full range of motion for the index, long, ring, and little fingers is metacarpal phalangeal joint (MCP) flexion from 0 to 90 degrees; proximal interphalangeal joint (PIP) flexion from 0 to 100 degrees; and distal interphalangeal joint (DIP) flexion from 0 to 70 or 80 degrees.  38 C.F.R. § 4.71a. 

Based on the evidence of record, the Board finds that, for the entire initial rating period, an evaluation in excess of 10 percent for the Veteran's left index finger and hand disability is not warranted under any appropriate diagnostic code.  

First, the Board notes that the currently assigned 10 percent is the maximum rating allowed under Diagnostic Codes 5225 and 5229, the criteria used in evaluating either ankylosis or limitation of motion of the index finger, respectively.  A next higher 20 percent rating is not possible under the diagnostic codes for ankylosis and limitation of motion for individual digits without a finding of ankylosis or limitation of motion in a digit other than the index finger.  As the record, to include the VA medical examination reports dated in August 2000, May 2004, April 2008, and September 2009, respectively, contain no findings of ankylosis or limitation of motion in a digit other than the index finger, the Veteran's left index finger and left hand disability does not meet the criteria for a 20 percent rating under Diagnostic Codes 5224 through 5230.  38 C.F.R. § 4.71a.  

In addition, the Board finds that a 20 percent rating is not warranted under Diagnostic Code 5003.  Under these criteria, a 20 percent rating is warranted if the diagnosed arthritis, confirmed by X-rays, affects either two major joints or two minor joint groups, with occasional exacerbations.  In an April 2008 X-ray, the 

examiner noted mild diffuse degenerative joint disease of the left index finger.  As the record does not show the involvement of two major joints or minor joint groups, a 20 percent rating is not warranted under Diagnostic Code 5003.  Id.  

The Board has considered the functional loss due to flare-ups, fatigability, incoordination, and pain on movement caused by the Veteran's left index finger and hand disorder throughout the record of evidence.  See DeLuca, 8 Vet. App. at 206-7.  Of note, the Board has considered the Veteran's statements, included in the April 2008 examination report, indicating that he has to stretch his hand after two to three hours of use.  Also, the Board has considered the Veteran's statements included in the September 2009 VA medical examination report, indicating that he has aching in the distal interphalangeal joint when the weather is cold.  However, in the August 2000, May 2004, April 2008 and September 2009 VA medical examination reports, the respective VA examiners noted that the Veteran did not experience any weakness, incoordination, or fatigue upon repetitive motion.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the Veteran's left index finger and hand disability for the entire initial rating period on appeal.  Accordingly, the benefit of the doubt doctrine does not apply to this aspect of the appeal.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364, 1365.

Extraschedular Consideration

The Board also has considered whether referral is warranted for extraschedular adjudication.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or 

frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Veteran's low back disability, during the initial rating period prior to April 22, 2008, was manifested by arthritis, resulting in pain at the end points of motion.  The rating criteria contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for such noncompensable limitation of motion due to painful arthritis (DC 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (DCs 5292, 5293, 5295 (2002); 5237, 5242, 5243 (2010)), including motion limited to orthopedic factors such as pain, weakness, and guarding 
(38 C.F.R. §§ 4.40, 4.45, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the back to the rating schedule, the degree of disability prior to April 22, 2008, is contemplated by the rating schedule and the 

assigned rating is, therefore, adequate.  Likewise, from April 22, 2008, the Veteran's back disability has been manifested by muscle spasms and loss of lateral spine 
motion from a standing position.  Such symptomatology is contemplated by Diagnostic Code DC 5295 (2002).  In the absence of exceptional factors associated with the Veteran's low back disability, the Board finds that the criteria for referral for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In addition, Veteran's left index finger and hand disability, for the entire rating period, has been manifested by arthritis with some limitation of motion of the left index finger.  The rating criteria contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for such noncompensable limitation of motion due to painful arthritis (DC 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (5224, 5225, 5226, 5227), including motion limited to orthopedic factors such as pain, weakness, and guarding (38 C.F.R. §§ 4.40, 4.45, DeLuca).  In this case, comparing the Veteran's disability level and symptomatology of the left index finger and hand to the rating schedule, the degree of disability for the entire rating period is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  In the absence of exceptional factors 

associated with the Veteran's left index finger and hand disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 337; Shipwash, 8 Vet. App. at 218.


ORDER

For the initial rating period prior to April 22, 2008, a rating in excess of 10 percent for lumbar spondylosis, to include degenerative disc disease, is denied; for the initial rating period from April 22, 2008, a staged rating of 20 percent, but no greater than 20 percent, for lumbar spondylosis, to include degenerative disc disease, is granted. 

For the entire initial rating period, an initial increased rating, greater than 10 percent disabling, for degenerative joint changes of the left hand and left index finger, is denied. 



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


